Exhibit 10.32

 

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

 

CORGENTECH INC. (the “Company”), pursuant to its 2003 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below.  This option is subject to
all of the terms and conditions as set forth herein and in the Stock Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:

[Nonstatutory Stock Option] OR [Incentive Stock Option]

 

 

Exercise Schedule:

o

Same as Vesting Schedule

o

Early Exercise Permitted

 

 

Vesting Schedule:

[1/4th of the shares vest one year after the Vesting Commencement Date and
1/48th of the shares vest monthly thereafter over the next three years.]

 

 

 

OR

 

 

 

[1/48th of the shares vest monthly over four years from the Vesting Commencement
Date.]

 

 

 

OR

 

 

 

[1/12th of the shares vest monthly over one year from the Vesting Commencement
Date.]

 

The vesting of this Option is subject to Optionholder’s Continuous Service (as
defined in the Plan). This vesting schedule may be accelerated as provided in
the Plan and the Stock Option Agreement.

 

Payment:

By one or a combination of the following items (described in the Stock Option
Agreement):

 

 

 

o

By cash or check

 

o

Pursuant to a Regulation T Program if the Shares are publicly traded

 

o

By delivery of already-owned shares if the Shares are publicly traded

 

Additional Terms/Acknowledgements:  The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan.  Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of (i)
options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:

 

OTHER AGREEMENTS:

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

CORGENTECH INC. 

 

OPTIONHOLDER: 

 

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:  Stock Option Agreement, the Plan and the Notice of Exercise

 

2

--------------------------------------------------------------------------------


 

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Corgentech Inc. (the “Company”) has granted you an option
under its 2003 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of your option are as follows:

1.             VESTING.  Subject to the limitations contained herein, your
option will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service and that your vesting may
be accelerated as provided in the Plan.

 

2.             NUMBER Of SHARES And EXERCISE PRICE.  The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

 

3.             EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”).  If permitted in
your Grant Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise”
of your option is permitted) and subject to the provisions of your option, you
may elect at any time that is both (i) during the period of your Continuous
Service and (ii) during the term of your option, to exercise all or part of your
option, including the nonvested portion of your option; provided, however, that:

 

(a)   a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

 

(b)   any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement; and

 

(c)   you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred.

 

4.             METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of your option.  You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:

 

(a)   In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

 

3

--------------------------------------------------------------------------------


 

(b)   Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that you have held for the period required to
avoid a charge to the Company’s reported earnings (generally six (6) months) or
that you did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise.  “Delivery”
for these purposes, in the sole discretion of the Company at the time you
exercise your option, shall include delivery to the Company of your attestation
of ownership of such shares of Common Stock in a form approved by the Company. 
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

 

5.             WHOLE SHARES.  You may exercise your option only for whole shares
of Common Stock.

 

6.             SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act.  The exercise of your
option also must comply with other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

 

7.             TERM.  You may not exercise your option before the commencement
or after the expiration of its term.  The term of your option commences on the
Date of Grant and expires upon the earliest of the following:

 

(a)   three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death, provided that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in Section 6, your option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;

 

(b)   twelve (12) months after the termination of your Continuous Service due to
your Disability;

 

(c)   eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

 

(d)   the Expiration Date indicated in your Grant Notice; or

 

(e)   the day before the tenth (10th) anniversary of the Date of Grant.

 

4

--------------------------------------------------------------------------------


 

8.             EXERCISE.

 

(a)   You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

 

(b)   By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (1) the exercise of your option,
(2) the lapse of any substantial risk of forfeiture to which the shares of
Common Stock are subject at the time of exercise, or (3) the disposition of
shares of Common Stock acquired upon such exercise.

 

9.             TRANSFERABILITY.  Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

 

10.          OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

11.          WITHHOLDING OBLIGATIONS.

 

(a)   At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

(b)   Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting).  If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,

 

5

--------------------------------------------------------------------------------


 

share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option.  Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise.  Any adverse consequences to you arising in
connection with such share withholding procedure shall be your sole
responsibility.

 

(c)   You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

 

12.          NOTICES.  Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

 

13.          GOVERNING PLAN DOCUMENT.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your option
and those of the Plan, the provisions of the Plan shall control.

 

6

--------------------------------------------------------------------------------


 

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE

 

CORGENTECH INC. (the “Company”), pursuant to its 2003 Equity Incentive Plan (the
“Plan”), hereby awards to Participant the number of shares of the Company’s
Common Stock set forth below (“Award”).  This Award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement, the Plan, the form of Assignment Separate from Certificate and the
form of Joint Escrow Instructions, all of which are attached hereto and
incorporated herein in their entirety.

 

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Award:

 

Consideration:

 

 

Vesting Schedule:

o

[1/4th of the shares vest one year after the Vesting Commencement Date.
1/48th of the shares vest monthly thereafter over the next three years.]

 

o

NONE

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Award Grant
Notice, the Restricted Stock Award Agreement and the Plan.  Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Award Grant
Notice, the Restricted Stock Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:

 

 

CORGENTECH INC.

 

PARTICIPANT:

 

 

 

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:                      Restricted Stock Award Agreement, 2003 Equity
Incentive Plan, form of Assignment Separate from Certificate and form of Joint
Escrow Instructions.

 

7

--------------------------------------------------------------------------------


 

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (collectively, the “Award”) and in
consideration of the Purchase Price (as defined below), Corgentech Inc. (the
“Company”) has awarded you a restricted stock award under its 2003 Equity
Incentive Plan (the “Plan”) for the number of shares of the Company’s Common
Stock subject to the Award as indicated in the Grant Notice.  Defined terms not
explicitly defined in this Restricted Stock Award Agreement but defined in the
Plan shall have the same definitions as in the Plan.

 

The details of your Award are as follows:

 

1.             CONSIDERATION.  The purchase price of Common Stock acquired
pursuant to the Award shall be paid either: (i) in cash at the time of purchase;
(ii) at the discretion of the Board, according to a deferred payment or other
similar arrangement with you; (iii) at the discretion of the Board, by services
rendered or to be rendered to the Company; or (iv) in any other form of legal
consideration that may be acceptable to the Board in its discretion (the
“Purchase Price”); provided, however, that payment of the Common Stock’s “par
value,” as defined in the Delaware General Corporation Law, shall not be made by
deferred payment and must be made in a form of consideration legal under
Delaware General Corporation Law.

 

2.             VESTING.  Subject to the limitations contained herein, your Award
will vest as provided in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.

 

3.             NUMBER OF SHARES.  The number of shares subject to your Award may
be adjusted from time to time for Capitalization Adjustments, as provided in the
Plan.

 

4.             TRANSFER RESTRICTIONS.  The shares issued under your Award are
not transferable until vested and while non-vested shall not be sold, assigned,
hypothecated, pledged or otherwise transferred by you.  The Company shall not be
required: (a) to transfer on its books any shares issued under your Award that
are sold, assigned, hypothecated, pledged, or otherwise transferred in violation
of any of the provisions set forth in this Agreement, or (b) to treat as owner
of such shares issued under your Award or to accord the right to vote as such
owner or to pay dividends to any purported transferee of such shares issued
under your Award.

 

5.             RIGHT OF REACQUISITION.

 

(a)   The Company shall have the right to reacquire all or any part of the
shares (the “Reacquisition Right”) you received pursuant to your Award that have
not as yet vested in accordance with the Vesting Schedule on the Grant Notice
(“Unvested Shares”) on the following terms and conditions:

 

(i)    The Company shall simultaneously with termination of your Continuous
Service automatically reacquire all of the Unvested Shares for the consideration
that you paid or for no consideration if the shares were granted to you, unless
the Company agrees to

 

8

--------------------------------------------------------------------------------


 

waive its Reacquisition Right as to some or all of the Unvested Shares.  Any
such waiver shall be exercised by the Company by written notice to you or your
representative (with a copy to the Escrow Holder as defined below) within ninety
(90) days after the termination of your Continuous Service, and the Escrow
Holder may then release to you the number of Unvested Shares not being
reacquired by the Company.  If the Company does not waive its Reacquisition
Right as to all of the Unvested Shares, then upon such termination of your
Continuous Service, the Escrow Holder shall transfer to the Company the number
of shares the Company is reacquiring.

 

(ii)   The shares issued under your Award shall be held in escrow pursuant to
the terms of the Joint Escrow Instructions attached to the Grant Notice as
Attachment IV.  You agree to execute three (3) Assignment Separate From
Certificate forms (with date and number of shares blank) substantially in the
form attached to the Grant Notice as Attachment III and deliver the same, along
with the certificate or certificates evidencing the shares, for use by the
escrow agent pursuant to the terms of the Joint Escrow Instructions.

 

(iii) Subject to the provisions of your Award, you shall, during the term of
your Award, exercise all rights and privileges of a shareholder of the Company
with respect to the shares deposited in escrow. You shall be deemed to be the
holder of the shares for purposes of receiving any dividends which may be paid
with respect to such shares and for purposes of exercising any voting rights
relating to such shares, even if some or all of such shares have not yet vested
and been released from the Company’s Reacquisition Right.

 

(iv)  If, from time to time, there is any stock dividend, stock split or other
change in the character or amount of any of the outstanding stock of the
corporation, the stock of which is subject to the provisions of your Award, then
in such event any and all new, substituted or additional securities to which you
are entitled by reason of your ownership of the shares acquired under your Award
shall be immediately subject to the Reacquisition Right with the same force and
effect as the shares subject to this Reacquisition Right immediately before such
event.

 

6.             RESTRICTIVE LEGENDS.  All certificates representing the Common
Stock shall have endorsed thereon legends in substantially the following forms
(in addition to any other legend which may be required by other agreements
between the parties hereto):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION SET FORTH
IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH HOLDER’S
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS COMPANY.  ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT TO SUCH
OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE COMPANY.”

 

7.             AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever

 

9

--------------------------------------------------------------------------------


 

any obligation on your part to continue in the employ of the Company or an
Affiliate, or on the part of the Company or an Affiliate to continue your
employment.  In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

8.             WITHHOLDING OBLIGATIONS.

 

(a)   At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.

 

(b)   Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue a certificate for
such shares or release such shares from any escrow provided for herein.

 

9.             TAX CONSEQUENCES.   The acquisition and vesting of the shares may
have adverse tax consequences to you.  You may mitigate or exacerbate such tax
consequences by filing an election under Section 83(b) of the Internal Revenue
Code, as amended (the “Code”).  Such election must be filed within thirty (30)
days after the date of your Award.  YOU ACKNOWLEDGE THAT IT IS YOUR OWN
RESPONSIBILITY, AND NOT THE COMPANY’S, TO DETERMINE WHETHER A SECTION 83(b)
ELECTION IS APPROPRIATE FOR YOUR SITUATION.  If YOU DECIDE TO FILE A SECTION
83(b) ELECTION, IT IS YOUR RESPONSIBILITY AND NOT THE COMPANY’S TO FILE A TIMELY
ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE
FILING ON YOUR BEHALF.

 

10.          NOTICES.  Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

 

11.          MISCELLANEOUS.

 

(a)   The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

(b)   You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

10

--------------------------------------------------------------------------------


 

(c)   You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

12.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

 

11

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Grant
Notice and Restricted Stock Award Agreement (the “Award”),
                              hereby sells, assigns and transfers unto
Corgentech Inc., a Delaware corporation (“Assignee”)
                                                   (                     )
shares of the common stock of the Assignee, standing in the undersigned’s name
on the books of said corporation represented by Certificate No.               
herewith and do hereby irrevocably constitute and appoint
                                           as attorney-in-fact to transfer the
said stock on the books of the within named Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Assignee issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Assignee’s Reacquisition Right under the Award.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

, Recipient

 

[INSTRUCTION:  Please do not fill in any blanks other than the signature line. 
The purpose of this Assignment is to enable the Company to exercise its
Reacquisition Right set forth in the Award without requiring additional
signatures on your part.]

 

--------------------------------------------------------------------------------


 

JOINT ESCROW INSTRUCTIONS

[Date]

 

Corporate Secretary

Corgentech Inc.

650 Gateway Boulevard

South San Francisco, CA 94080

 

Dear Sir/Madam:

 

As Escrow Agent for both Corgentech Inc., a Delaware corporation (the
“Company”), and the undersigned recipient of stock of the Company (“Recipient”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Restricted Stock Award Grant Notice (the
“Grant Notice”), dated                         to which a copy of these Joint
Escrow Instructions is attached as Attachment IV, and pursuant to the terms of
that certain Restricted Stock Award Agreement (“Agreement”), which is Attachment
I to the Grant Notice,  in accordance with the following instructions:

 

1.             In the event the Company or an assignee shall elect to exercise
the Repurchase Option set forth in the Agreement, the Company or its assignee
will give to Recipient and you a written notice specifying the number of shares
of stock to be purchased and the time and place for a closing thereunder. 
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

 

2.             At the closing, you are directed (a) to date the stock
assignments necessary for the transfer in question, (b) to fill in the number of
shares being transferred, and (c) to deliver the same, together with the
certificate evidencing the shares of stock to be transferred, to the Company
against the simultaneous delivery to you of the purchase price (which may
include suitable acknowledgment of cancellation of indebtedness) for the number
of shares of stock being purchased pursuant to the exercise of the Repurchase
Option.

 

3.             Recipient irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement. 
Recipient does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents necessary or appropriate to
make such securities negotiable and complete any transaction herein
contemplated, including but not limited to any appropriate filing with state or
government officials or bank officials.

 

4.             This escrow shall terminate upon the exercise in full or
expiration of the Repurchase Option, whichever occurs first.

 

5.             If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Recipient, you shall deliver all of the same to Recipient and shall be
discharged of all further obligations hereunder; provided, however, that if at
the time of termination of this escrow you are advised by the Company that

 

2

--------------------------------------------------------------------------------


 

any property subject to this escrow is the subject of a pledge or other security
agreement, you shall deliver all such property to the pledgeholder or other
person designated by the Company.

 

6.             Except as otherwise provided in these Joint Escrow Instructions,
your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7.             You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. 
You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for Recipient while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

 

8.             You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree of
any court, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

9.             You shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver these Joint Escrow Instructions or documents or
papers deposited or called for hereunder.

 

10.          You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

 

11.          Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to each party.  In the event of any such termination, the Secretary of
the Company shall automatically become the successor Escrow Agent unless the
Company shall appoint another officer or assistant officer of the Company as
successor Escrow Agent, and Recipient hereby confirms the appointment of such
successor as his attorney-in-fact and agent to the full extent of your
appointment.

 

12.          If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

13.          It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction

 

3

--------------------------------------------------------------------------------


 

after the time for appeal has expired and no appeal has been perfected, but you
shall be under no duty whatsoever to institute or defend any such proceedings.

 

14.          All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the other parties
hereto at such party’s address set forth below, or at such other address as such
party may designate by ten (10) days advance written notice to the other parties
hereto.

 

Company:

Corgentech Inc.
650 Gateway Boulevard
South San Francisco, CA 94080
Attn: General Counsel / Chief Financial Officer

 

 

Recipient:

 

 

 

 

 

 

 

Escrow Agent:

Corgentech Inc.
650 Gateway Boulevard
South San Francisco, CA 94080
Attn: Corporate Secretary

 

15.          By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Grant Notice.

 

16.          You shall be entitled to employ such legal counsel and other
experts (including, without limitation, the firm of Cooley Godward llp) as you
may deem necessary properly to advise you in connection with your obligations
hereunder.  You may rely upon the advice of such counsel, and you may pay such
counsel reasonable compensation therefor.  The Company shall be responsible for
all fees generated by such legal counsel in connection with your obligations
hereunder.

 

17.          This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  It is
understood and agreed that references to “you” and “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents.  It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

 

18.          These Joint Escrow Instructions shall be governed by and
interpreted and determined in accordance with the laws of the State of
California, as such laws are applied by California courts to contracts made and
to be performed entirely in California by residents of that state.

 

4

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

CORGENTECH INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

5

--------------------------------------------------------------------------------

 